Roberts, J.
There are two points in this case that require some notice.
1st. It is contended that plaintiff failed to sustain his case, by failing to show that the goods were in good condition when delivered to the wagoner. Although it is not directly stated by any witness, yet the damage is sufficiently established by the proof. One of the witnesses, Mr. KcKenzie, states that he assisted in packing up the goods, and that he knew they were put up in such a manner that there was no possibility of their sustaining any injury except from neglect and carelessness. The same witness said that plaintiff had been damaged by the conduct of the defendant or his agent or both, the amount of at least two hundred dollars. This general mode of stating the damage was not objected to, and being admitted, it was not improper for the jury to act on it, as they did.
2d. The defendant pleaded that this matter of damage had already been adjudicated between the parties. The evidence ón this subject is conflicting. All the witnesses agree that the damages were pleaded before the Justice. One of them says that it was fully considered and adjudicated. Justice Haynie does not remember whether it was considered or not, and one witness says that it was expressly excluded by the Justice, for want of jurisdiction.
*181Although the preponderance of testimony might be in favor of this plea, yet it is not so strong as to require this Court to set aside the verdict of the jury.
The charge of the Court was fair and equally as favorable to the defendant as he had any right to expect. The proof shows great negligence on part of the defendant; and upon the whole we think the justice of the case has been reached. Judgment is affirmed.
Judgment affirmed.